Matter of Guillebeaux v Annucci (2017 NY Slip Op 08575)





Matter of Guillebeaux v Annucci


2017 NY Slip Op 08575


Decided on December 7, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 7, 2017

524634

[*1]In the Matter of DARIUS GUILLEBEAUX, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: October 24, 2017

Before: Garry, J.P., Rose, Mulvey, Aarons and Pritzker, JJ.


Darius Guillebeaux, Malone, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Frank Brady of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Notwithstanding petitioner's request, he is not entitled to be restored to the status he enjoyed before the disciplinary
determination (see Matter of Gega v Annucci, 149 AD3d 1439, 1439 [2017]). We note that any loss of good time incurred as part of the penalty imposed should also be restored (see Matter of Worth v Venettozzi, 152 AD3d 844, 844 [2017]). Otherwise, petitioner has been granted all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Nanton v Annucci, 153 AD3d 976, 976 [2017]; Matter of Worth v Venettozzi, 152 AD3d at 845).
Garry, J.P., Rose, Mulvey, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.